Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of group I, claims 1 and 2 in the reply filed on 4/4/2021 is acknowledged.

Thus, claims 6-8, 16, 17, and 23-26 are withdrawn from further consideration as being drawn to non-elected claims. (Applicant needs to note on the record that claims 24-26 are also withdrawn since they are dependent on a withdrawn claim, namely claim 16). 

Thus, the restriction requirement is hereby made FINAL.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Kubby (US 10,105,343) and as evidenced by Nauser et al. and Atakan.

Kubby teaches that the tricomb containing buds of cannabis plants (which inherently contain cannabidiol (CBD)) are used to treat pulmonary hypertension, see abstract, col. 4, lines 1-25, col. 6, lines 1-25, and the claims.
Nauser et al. teaches that there are only two types of pulmonary hypertension, namely primary and secondary, thus it was at once envisoned that the the pulmonary hypertension of Kubby was either primary or secondary.

Atakan teaches that cannabis inherently contains THC and CBD (cannabidiol). 

Applicant argues that Kubby allegedly only teaches to use only pure CBD. This is simply NOT true. Applicant discloses that the cannabidiol can be synthesized cannbidiol, see paragraph 15. 

Further, the claimed invention is in no way exclusive only to pure CBD. The claims are in no way restricting as to how much or what form the CBD has to be in. Applicant keeps arguing that allegedly the invention has unexpected results but the claims are not limited to only pure CBD as applicant is arguing which is false on its face. Applicant alleges that the unexpected results lie in the pure CBD but that is all applicant tested which does not cover the breadth of the claims. The claims are not commensurate in scope with the alleged unexpected results. 
Applicant also argues that allegedly one of ordinary skill in the art would not know that CBD is of interest (which is NOT agreed with). 

As already stated on the record, Kubby clearly teaches tricomb containing buds of cannabis plants that inherently contain CBD because they do by definition. 

The claims DO NOT require what the form the CBD has to be in as long as it is present. 

Applicant has inserted, “wherein the cannabidiol is an only active ingredient for
treating PAH, and wherein the effective dosage of the cannabidiol is 0.1-100 mg/kg body weight per day” into claim 1. 

While this is noted, it is also noted that “wherein the cannabidiol is an only active ingredient for treating PAH”. How can something be “an only active ingredient” ? It makes no sense. It would make more sense to say “the” only active ingredient.   

Applicant argues that allegedly “wherein the cannabidiol is an only active ingredient for treating PAH” as currently amended claim 1 excludes the other cannabinoids. First of all, what does “an only active ingredient” actually mean ? It might be clearer to put “the only”.

With or without “the only” or “an only”. 

It is also noted that “cannabis” contains many compounds which may or may not be active or not. Certainly cannabidiol (CBD) is well known in the art to be part of cannabis. There are hundreds of cannabinoids in cannabis and for applicant to require that only CBD is active is very hard to determine or require actually. Since cannabis has hundreds of cannabinoids (which includes CBD) in it, then there could be other compounds in the cannabis which might be active so the limitation is actually missleading and very hard to determine if a composition of cannabis actually only has CBD as an active ingredient. 

 


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kubby (US 10,105,343) in view of Nauser et al. and Atakan.

Kubby teaches that the tricomb containing buds of cannabis plants (which inherently contain cannabidiol (CBD)) are used to treat pulmonary hypertension, see abstract, col. 4, lines 1-25, col. 6, lines 1-25, and the claims.
Nauser et al. teaches that there are only two types of pulmonary hypertension, namely primary and secondary, thus it was at once envisoned that the the pulmonary hypertension of Kubby was either primary or secondary, see abstract.

Atakan teaches that cannabis inherently contains THC and CBD (cannabidiol), see abstract. 

Thus, in the event it is seen that the pulmonary arterial hypertension (which is the same as pulmonary hypertension) was not primary or secondary (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use the cannabis for either primary or secondary pulmonary hypertension since Nauser makes it clear that both were well known types of pulmonary hypertension at the time the invention was made. 
In the event it is seen that the cannabis of Kubby does not contain CBD (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to use CBD to treat the pulmonary hypertension since CBD is the second most prevalent cannbinoid in cannabis which is notorously well known for its therapeutic effects.

Applicant argues that Kubby allegedly only teaches to use only pure CBD. This is simply NOT true. 

Further, the claimed invention is in no way exclusive only to pure CBD. The claims are in no way restricting as to how much or what form the CBD has to be in. Applicant keeps arguing that allegedly the invention has unexpected results but the claims are not limited to only pure CBD as applicant is arguing which is false on its face. Applicant alleges that the unexpected results lie in the pure CBD but that is all appicant tested which does not cover the breadth of the claims. The claims are not commensurate in scope with the alleged unexpected results. Applicant also argues that allegedly one of ordinary skill in the art would not know that CBD is of interest (which is NOT agreed with). 

As already stated on the record, Kubby clearly teaches tricomb containing buds of cannabis plants that inherently contain CBD because they do by definition. 
The claims DO NOT require what the form the CBD has to be in as long as it is present. 

Applicant has inserted, “wherein the cannabidiol is an only active ingredient for
treating PAH, and wherein the effective dosage of the cannabidiol is 0.1-100 mg/kg body weight per day” into claim 1. 

While this is noted, it is also noted that “wherein the cannabidiol is an only active ingredient for treating PAH”. How can something be “an only active ingredient” ? It makes no sense. It would make more sense to say “the” only active ingredient.   

Applicant argues that allegedly “wherein the cannabidiol is an only active ingredient for treating PAH” as currently amended claim 1 reads. First of all, what does “an only active ingredient” actually mean ? It might be clearer to put “the only”.

With or without “the only” or “an only”. 

It is also noted that “cannabis” contains many compounds which may or may not be active or not. Certainly cannabidiol (CBD) is well known in the art to be part of cannabis. There are hundreds of cannabinoids in cannabis and for applicant to require that only CBD is active is very hard to determine or require actually. Since cannabis has hundreds of cannabinoids (which includes CBD) in it, then there could be other compounds in the cannabis which might be active so the limitation is actually missleading and very hard to determine if a composition of cannabis actually only has CBD as an active ingredient. 

The alleged unexpected results are not that unexpected since when looking at the drawings, when the CBD is added, the results are not that unexpected. In fact, not that much improvement is seen. 





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655